Citation Nr: 0020897	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  96-05 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent from November 15, 1994 to February 28, 1995, and on 
and after September 1, 1995 for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1968 to July 
1970.  

The current appeal arose from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The RO granted entitlement to 
service connection for PTSD with assignment of a 10 percent 
evaluation from November 15, 1994 to February 28, 1995.  The 
RO assigned a temporary total evaluation based on hospital 
treatment of PTSD effective from March 1, 1995 through August 
31, 1995.  The RO reinstated the previous 10 percent 
evaluation effective September 1, 1995.

In December 1995 the RO granted entitlement to an increased 
evaluation of 30 percent for PTSD effective from November 15, 
1994 through February 28, 1995, and on and after September 1, 
1995.

In January 1996 the RO denied entitlement to a TDIU.

The veteran provided oral testimony before a Hearing Officer 
at the RO in May 1996, a transcript of which has been 
associated with the claims file.

The Board of Veterans' Appeals initially remanded the case to 
the RO for further development and adjudicative actions in 
August 1997.

In March 1999 the RO affirmed the determinations previously 
entered.



The Board remanded the case to the RO for further development 
and adjudicative actions in July 1999.

The RO affirmed the determinations previously entered in 
March 2000.

The case has been returned to the Board for further appellate 
review.

The issue of entitlement to a TDIU is addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  Prior to November 7, 1996, PTSD was productive of not 
more than considerable social and industrial impairment, with 
no evidence of severe social and industrial impairment.

2.  From November 7, 1996, PTSD has been productive of not 
more than considerable social and industrial impairment, or 
impairment compatible with or contemplated by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 


3.  From November 7, 1996, PTSD has not been productive of 
severe social and industrial impairment, or compatible with 
or contemplated by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 50 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996);  38 C.F.R. § 4.130; 
Diagnostic Code 9411; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) 
(effective November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  


The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in a claim for a greater original rating after an 
initial award of service connection, as is the veteran's 
case, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has repeatedly admonished that VA cannot substitute 
its own judgment or opinion for that of a medical expert.  
See, i.e., Colvin v. Derwinski, 1 Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
entitlement to the assignment of specific ratings must be 
made upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The Board notes that the VA Schedule for Rating Disabilities 
that addresses mental disorders was amended effective 
November 7, 1996.  61 Fed. Reg. 52695-52702 (1996).  Thus, 
the regulatory criteria governing the evaluation of the 
appellant's PTSD changed while his claim was pending.


Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

As there is no indication that the Secretary has precluded 
application of either the previous or amended version of the 
pertinent regulations, due process considerations dictate 
that the veteran's claim for an increased evaluation for PTSD 
be evaluated under the pertinent regulations effective both 
before and after the recent amendment.  See Bernard v. Brown, 
4 Vet. App. 384 (1995).

Under the previous regulations, evaluations for PTSD ranged 
from noncompensable to 100.  38 C.F.R. § 4.132; Diagnostic 
Code 9411, as follows:

When the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community; and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain 
employment, a 100 percent rating is assignable.  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
assignable.  

When the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, a 50 percent rating is 
assignable.  38 C.F.R. Part 4, Code 9411.



Under the previous criteria, a 30 percent rating was 
assignable when there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  

In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
Court stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  

In a precedent opinion, the General Counsel of VA concluded 
that "definite" is to be construed as representing a degree 
of social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  The 
Board is bound by that interpretation of the term 
"definite".  38 U.S.C.A. § 7104(c).  

There are additional guidelines for evaluating PTSD, i.e., 
social impairment per se will not be used as the sole basis 
for any specific percentage evaluation, but is of value only 
in substantiating the degree of disability based on all of 
the findings.  38 C.F.R. § 4.132, Note (1).  

Social inadaptability is to be evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.129.  It is not 
required and "not expected...that all cases will show all the 
findings specified" by the rating schedule.  38 C.F.R. § 
4.21.

The Court has also held that in essence, under 38 C.F.R. 
§ 4.132, the three criteria in Diagnostic Code 9411 for a 100 
percent rating for PTSD are each independent bases for 
granting the 100 percent rating.  See Johnson v. Brown, 7 
Vet. App. 95, 97 (1994);  38 C.F.R. § 4.16(c).



Under the current regulations, evaluations for PTSD range 
from 0 percent to 100 percent, 38 C.F.R. § 4.130; Diagnostic 
Code 9411, as follows:

A 100 percent evaluation may be assigned for PTSD with total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent evaluation may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation may be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is assignable under the revised 
provisions for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
episodes of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal) due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks on a 
weekly basis or less often, chronic sleep impairment, mild 
memory loss such as forgetting names, directions, recent 
events, etc.  

Many of the variations found in the psychiatric evaluations 
before and since revision are based on the nomenclature, 
etc., employed by the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 3rd 
and 4th editions DSM-III-R and DSM-IV.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual background

Prior evaluative and treatment records are in the file for 
comparative purposes.

The veteran filed a claim for increased compensation for PTSD 
on November 15, 1994.

VA treatment reports show hospitalization from March to 
August 1995 primarily for PTSD, as well as adult attention 
deficit disorder, major recurrent depression and alcohol 
dependence, the latter two of which were in states of partial 
remission.  The veteran was also said to have a mixed 
personality disorder.  He had been undergoing drug treatment 
elsewhere.  Having lived up and down the West Coast, 
treatment had been undertaken at various facilities.  He was 
said to have had some stress in service, but had also 
developed testicular cancer in the late 1970's, had been 
involved in an auto accident wherein his dog died 10 years 
before, had had a myocardial infraction and had had 
hypertension.  GAF was 45.

In the early to mid-1990's, the veteran apparently lived in 
the mountains and was seen rarely at VA facilities.  In 
addition to PTSD, he was also diagnosed as having bipolar 
disorder.   

In June 1997, the veteran was said to be having good success 
controlling his anger and leveling his mood with medications.  
He was supporting himself as a hard rock miner, and while he 
had little contact with others, he had had a girl friend of 
some months time.  

The veteran had been encouraged by a Veteran's Center 
counselor to come into VA and obtain evaluation and 
counseling.  He felt that a prior program had helped him 
somewhat.  He had used drugs in the past, but said he had 
been off them since earlier in June 1997.  Diagnoses were 
PTSD and alcohol and amphetamine abuse.

For a period of time thereafter, the veteran did not report 
for scheduled VA examinations.  An extensive search for VA 
clinical records showed no such records in a variety of VA 
facilities.

Pursuant to the most recent Board remand, another attempt was 
made to contact the veteran and let him know the importance 
of being available for a VA examination.  In correspondence 
he indicated that he had not sought PTSD treatment of late 
because he had felt the need to isolate himself from society 
as a whole, and had gone to live in a national forest.  He 
had previously not felt that he was being treated fairly by 
VA, but had more recently decided to seeking further 
counseling.

A December 1999 VA psychotherapy report shows the veteran was 
said to have become more and more isolated, lived in the 
mountains, and not have much social interaction with anyone.  
Eventually, he had decided he needed to get care or 
counseling, or he would be dead.  He had stopped drug use 6 
months before, although he still used alcohol.  On 
examination his mood was distressed and affect was congruent 
with his mood.  Speech was somewhat pressured.  He endorsed 
other manic symptoms including being up for days at a time 
without a need for rest.  He reportedly had problems 
controlling his anger and continued to isolate himself from 
others.  Impulse control was fair to poor, and insight and 
judgment were fair.  Diagnoses were PTSD, alcohol and 
amphetamine abuse.

Another evaluation in December 1999 showed that the veteran 
was a "licensed powder monkey".  He had been deeply depressed 
and felt that he might go to that level again which he did 
not want to do.  He was noted to have flashbacks triggered by 
sounds, sights and smells which reminded him of Vietnam.  He 
said that sometimes he reacted violently to these and at 
least on one occasion in the past, he had hurt a family 
member without knowing it.  

The veteran had instances of psychological distress when 
exposed to internal or external stimuli including severe 
depression, crying spells, feeling isolated and lonely.  He 
would feel nervous or jumpy, or tightly wound up; he had a 
tendency to avoid all feelings, thoughts, conversations, etc. 
including watching things on television.  He said he tried to 
isolate himself from others, a tendency which had gotten 
recently worse.  He had no significant memory gaps or 
inability to recall, but had diminished interest or 
participation in almost all significant activities.  

The veteran had a strong feeling of detachment and 
estrangement from others.  He admitted to a restricted range 
of affect, and said that he had been unable to connect with 
his wife, and that was the reason for their longstanding 
separation.  He seemed to have a somewhat fatalistic 
attitude, but denied suicidal ideation, per se, albeit with a 
directly identified sense of foreshortened future.  He said 
he had problems falling asleep and staying asleep, was 
irritable and had much rage and anger; and had difficulty 
concentrating and remaining focussed; was hypervigilant, had 
an exaggerated startle response, and was particularly 
impacted by loud noises.  He said that he had a tendency to 
lash out at others and had lost interest in contact with or 
interacting with others.

Diagnoses were PTSD and alcohol and amphetamine abuse.  GAF 
was felt to be 50.  The veteran was told to try to continue 
treatment visits.

VA outpatient visits from early 2000 show the veteran to be 
described as unkempt, with pressured and rapid speech, and 
difficulty expressing his feelings.  He had been working in 
the field but had little tolerance for those working for and 
with him who did not know what they were doing.  

A February 2000 VA special psychiatric examination report 
shows the veteran had completed a PTSD program which he had 
found helpful; he had not used amphetamines for some months.  
He denied any history of suicidal ideation.  He was quite 
talkative and otherwise had a normal speech pattern.  He had 
a medium activity level with good eye contact, and appeared 
rather neutral in mood.  


The veteran's affect was rather contradictory in that he had 
an ongoing smile despite changes in content.  He was 
cooperative with the examiner, pleasant and chatty.  He was 
productive, organized, and spontaneous in speech.  He noted 
thinking he had seen "shadow silhouettes" every now and 
then, and he heard "certain tones."  He denied ideas of 
reference.  He looked over his shoulder and felt vaguely 
followed every now and then.

The veteran stated that he had had people try to read his 
mind or control his thoughts, but he noted that they could 
not succeed, and he had never been a "follower."  He 
admitted to having few social skills, but had a relationship 
with a girlfriend and had tried to help a friend with his 
bar.  He had not been in touch with many people other than by 
telephone, in keeping with his "loner" image, but said that 
he wanted to get back to talking to others.  At present, he 
had a rent free spot taking care of a range of 150 acres with 
87 cows and lived there in a trailer.  He saw the property 
owner only when he were there.  He had been legally separated 
since 1983, had last had a girlfriend 6-8 months before, and 
was in an off and on relationship;  He had worked in the 
winter at a mine.  

The veteran denied having many recurrent or intrusive 
thoughts currently.  He denied distressing dreams and 
nightmares.  He noted that certain noises and environmental 
conditions such as dew on the ground led him to fall on guard 
at times, would irritate him, and he would cover his eyes for 
a brief time.  He avoided people in general and avoided 
television and radio because certain songs tended to bring 
back memories.  He avoided thinking of experiencing military 
events as much as possible.  He denied sleep problems with 
Trazadone.  He reported frequently checking things such as 
doors, noises, etc.. He reported that high pitched sounds led 
him to go down to his knees and squat, and the last time this 
happened was four days prior.


The examiner noted the veteran had some symptoms of PTSD, 
although, medications appeared to have been helpful to some 
extent.  He had used alcohol and amphetamines in the past 
excessively, and apparently this was in remission although 
his pattern of alcohol was somewhat unclear.  He showed some 
traits of narcissistic and borderline nature in his 
description of relationships.  He had been diagnosed with 
attention deficit disorder.  He had been diagnosed with 
bipolar affective disorder, but manic symptoms had not been 
outlined.  Dysthymia and major depression had also been 
reported with some constant symptoms noted as such.

The examiner diagnosed PTSD, bipolar affective disorder or 
major depression or dysthymia per history with some current 
symptoms of isolation, low self-esteem, alcohol abuse, and 
amphetamine abuse, in reported remission.  The examiner also 
noted traits of borderline personality disorder.  The 
examiner recorded a GAF of 55 with PTSD and related 
depression.  The examiner noted the veteran's level of 
functioning would be lowered further due to depression 
unrelated to military experience and personality factors and 
alcohol and drug abuse at present current reported in 
remission.


Analysis

Initially the Board finds that the veteran's claim for 
entitlement to an increased for his PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  The veteran's contentions concerning the 
severity of his PTSD (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  

The Board is also satisfied that after two remands, and 
development by the RO, as well as recent cooperation by the 
veteran in his reporting for VA examination, all relevant 
facts have been properly developed to their full extent and 
that VA has met its duty to assist.  Godwin v. Derwinski, 1 
Vet. App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 
(1991).  In this regard the Board notes that the veteran was 
given the opportunity to identify additional evidence.  
Additional evidence was obtained.  Most important of all, the 
veteran reported for a scheduled examination.  The Board is 
unaware of any additional evidence which has not already been 
requested and or obtained that is pertinent to the veteran's 
claim.  Accordingly, there is no further duty to assist the 
veteran.

As the Board noted earlier, there are two periods of time 
under consideration for an increased evaluation for PTSD.  
The first period is from November 15, 1994, the date of his 
reopened claim for increased benefits, through February 28, 
1995, the day prior to his hospitalization for treatment of 
his PTSD.  The second period of time is on and after 
September 1, 1995, the day after his release from inpatient 
care.  The Board has determined that the granted increase in 
compensation benefits is applicable to both periods of time, 
as the record reflects the veteran's increase in 
symptomatology prompted to seek increased compensation.

The veteran's symptoms include depression, sleep 
disturbances, recurrent nightmares, exaggerated startle 
response, intrusive thoughts, disturbance of motivation and 
mood, difficulty in establishing work and social 
relationships, with pressured speech, irritability, and a 
disinclination to associate with others.  

The veteran has endeavored, with some success, to cope with 
his mental health problems by tending to isolate himself 
virtually from all contacts, certainly any of significant 
social nature, and even to an extent, his industrial 
associations.  He now exists in the summertime by utilizing 
free board on an isolated ranch where he tends fewer than 90 
cows and rarely has to deal with other people, and has 
apparently worked in a mine in the winter.  

With regard to his ability to work, it is clear that is both 
able and is now doing so.  In that regard, he admittedly 
seeks out no one and is happy with a reciprocal avoidance of 
him by others.  

The Board notes that when most recently examined, the VA 
examiner appeared to acknowledge that some depression may be 
associated with PTSD, though there is other depression not 
related to the veteran's underlying service-connected 
psychiatric disability rated as PTSD.  The examiner also 
appears to have associated a bipolar affective disorder with 
the veteran's Axis I diagnosis.  The veteran's case is 
similar to the situation discussed in Mittleider v. West, 11 
Vet. App. 181 (1998).  In that case the Court made reference 
to 38 C.F.R. § 4.127 (1998).  The Court noted:

"The appellant points out in his brief 
that VA, in responding to comments 
regarding revisions to the schedule of 
ratings for mental disorders, wrote that 
"When it is not possible to separate the 
effects of the [service-connected 
condition and the non-service-connected 
condition], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable 
doubt on any issue be resolved in the 
appellant's favor, clearly dictate that 
such signs and symptoms be attributed to 
the service-connected condition."  61 
Fed. Reg. 52698 (Oct. 8, 1996)."

The above-cited regulation refers to the criteria in 
38 C.F.R. § 4.127.  In those criteria, the need to 
distinguish the effects of one condition from those of 
another is not unique to mental disorders, but occurs 
whenever two conditions, one service-connected and one not, 
affect similar functions or anatomic areas.  When it is not 
possible to separate the effects of the conditions, VA 
regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the claimant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.


In the veteran's case at hand, as the Board noted above, the 
VA examiner has attributed some depression to PTSD, and 
appears to have associated a bipolar affective disorder with 
the service-connected PTSD.  In any event, with application 
of 38 C.F.R. §§ 3.102, 4.127, and Mittleider, supra, the 
Board's present determination is with a view to considering 
all of the veteran's symptomatology in assigning an increased 
evaluation, thereby resolving any doubt in the veteran's 
favor.  

The veteran's GAF ranges from 45-55, also reasonably 
reflecting considerable but not severe impairment.  However, 
while he has tried to help himself in the recent past, and 
has sought out treatment rather than deteriorate further, the 
veteran's attending VA examiners have classified his level of 
disablement as worsening.  Nonetheless, he no longer has 
completely broken with society, and in fact has seemed to 
seek it out in recent encounters with examiners.  And it is 
well to note that his drug and alcohol abuse appears to be in 
remission, and it seems that he is now relatively sober.

The above clinical description of the veteran's psychiatric 
status permits the Board to conclude that PTSD more closely 
approximates the level of impairment contemplated in the next 
higher evaluation of 50 percent under the previous or revised 
criteria.  38 C.F.R. § 4.7.

While the evidentiary record supports entitlement to the next 
higher evaluation of 50 percent, it does not support 
entitlement to the following higher evaluation of 70 percent.  
He has singular symptoms such as mania, manifested in not 
going to sleep for extended periods of time, but otherwise, 
he does not seem to exhibit those more severe disabling 
facets of mental illness as required for more than the 50 
percent rating under either new or old criteria.  




The amended criteria for a 70 percent evaluation contemplate 
occupational impairment; however, the veteran obviously is 
working.  The veteran's social functioning in and of itself 
does not approach the level of impairment contemplated in the 
70 percent evaluation under the previous criteria which 
require severe disablement.

The veteran has had some conceptualization of shortened life 
but no actual identifiable suicidal ideation.  Depression has 
been a part of the symptomatic components, but has not 
affected the veteran's ability to function independently.  
Violence has not significantly figured in the recent 
veteran's behavior and while he is not particularly concerned 
about his personal appearance, he has not been said to be 
slovenly either.  Moreover, he has denied a history of 
suicidal ideation.  As such, the Board does not find that the 
criteria for a 70 percent evaluation have been met on the 
basis of the evidentiary record to date.

As the Board noted earlier, this case involves an appeal as 
to the initial grant of service connection and disability 
evaluation assigned for PTSD.  The Board finds no basis for 
assignment of "staged" ratings in a manner other than as 
already implemented considering the period of time the 
veteran was assigned a temporary total evaluation based on 
inpatient care for PTSD, but was rated otherwise for two 
different periods of time on the basis of the evidentiary 
record.  See Fenderson, supra.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.


In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the veteran the criteria for assignment of an 
extraschedular evaluation, and while it did not discuss them 
at length, it is clear that it denied him an increased 
evaluation on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that PTSD has not required frequent inpatient 
care, and it has not markedly interfered with employment.

The current granted increased evaluation of 50 percent 
adequately compensates that veteran for the current nature 
and extent of severity of his PTSD.  Having reviewed the 
record with theses mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

Entitlement to an increased evaluation for PTSD from November 
15, 1994 to February 28, 1995, and on and after September 1, 
1995, is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board notes that the veteran's claim for a 
TDIU is found to be well grounded under 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability such as for 
total disability is sufficient to establish a well-grounded 
claim seeking an increased rating.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran's contentions concerning 
his inability to work due to his PTSD (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for a TDIU is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

As the Board has determined that an increased evaluation of 
50 percent for PTSD is supported by the evidentiary record, 
the status of his claim has changed with respect to a TDIU, 
and it would be prejudicial for the Board to consider whether 
a TDIU is warranted without the RO initially considering the 
veteran's eligibility.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, the Board will not decide the issue of 
entitlement to a TDIU pending a remand of the case to the RO 
for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, who may have 
additional records referable to treatment 
of his PTSD and claimed inability to 
work.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not been 
previously secured.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment reports.

2.  The RO should arrange for a VA 
psychiatric examination of the veteran 
for the purpose of ascertaining whether 
PTSD has rendered him unemployable for VA 
compensation purposes.  The claims file, 
copies of the previous and amended 
criteria for rating psychiatric disorders 
and for determining unemployability, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
of the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
studies must be conducted.

The examiner must be requested to express 
an opinion as to whether the veteran's 
service-connected PTSD has rendered him 
unemployable for VA compensation 
purposes.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a TDIU, to include documentation of its 
consideration of the applicability of 
38 C.F.R. §§ 3.321(b)(1), 4.16(a)(b) 
(1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

